Decree of the Surrogate’s Court of Queens County modified on the law and the facts by striking from the decretal paragraph thereof the words and figures “Four hundred ($400.00) Dollars” and inserting in lieu thereof the words and figures “Two hundred ($200.00) Dollars”. As so modified, the decree, insofar as appealed from, is unanimously affirmed, without costs. In our opinion the compensation awarded to the special guardian is excessive. Present ■ — • Hagarty, Acting P. J., Johnston, Adel, Taylor and Lewis, JJ.